


EXHIBIT 10.17
MICROCHIP TECHNOLOGY INCORPORATED
INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
AS AMENDED THROUGH MAY 19, 2014




I.    PURPOSE


This International Employee Stock Purchase Plan (“Plan”) is hereby established
by Microchip Technology Incorporated, a Delaware corporation ("Microchip"), in
order to provide eligible employees of foreign Microchip subsidiaries with the
opportunity to acquire a proprietary interest in Microchip through the purchase
of shares of Microchip common stock at periodic intervals with their accumulated
payroll deductions.


II.    DEFINITIONS


For purposes of administration of the Plan, the following terms shall have the
meanings indicated:


"Common Stock" means shares of Microchip common stock, par value $0.001 per
share.


"Earnings" means regular base salary plus such additional items of compensation
as the Plan Administrator may deem appropriate.


"Effective Date" means June 1, 1994. A list of the participating Foreign
Subsidiaries is hereto attached as Schedule A. For any other Foreign Subsidiary,
the effective date shall be determined by the Microchip Board of Directors or
the Employee Committee of the Board of Directors prior to the time such Foreign
Subsidiary is to become a participating company in the Plan.


"Eligible Employee" means any person who is engaged, on a regularly-scheduled
basis, in the rendition of personal services outside the U.S. as an employee of
a Foreign Subsidiary subject to the control and direction of that Foreign
Subsidiary as to both the work to be performed and the manner and method of
performance.


"Entry Date" shall mean the first Trading Day of any Purchase Period. An Entry
Date occurs on the first Trading Day in December or June.


"Foreign Subsidiary" means any non-U.S. Microchip subsidiary which elects, with
the approval of the Microchip Board of Directors or the Employee Committee of
the Board of Directors, to extend the benefits of this Plan to its Eligible
Employees. The Foreign Subsidiaries participating in the Plan are listed on
attached Schedule A.
    
"Participant" means any Eligible Employee of a Foreign Subsidiary who is
actively participating in the Plan.


"Purchase Period" means the first U.S. business day of December to the last U.S.
business day of May and from the first U.S. business day of June to the last
U.S. business day of November; provided that Purchase Periods commencing after
June, 2014 shall run from the first U.S. business day of December to the first
U.S. business day of June and from the first U.S. business day in June to the
first U.S. business day of December.

 
1
Rev. May 19, 2014

--------------------------------------------------------------------------------






"Service" means the period during which an individual performs services as an
Eligible Employee and shall be measured from his or her hire date, whether that
date is before or after the Effective Date of the Plan.


“Trading Day” shall mean a day on which national stock exchanges and the Nasdaq
System are open for trading.


III.    ADMINISTRATION


Each Foreign Subsidiary shall have responsibility for the administration of the
Plan with respect to its Eligible Employees. Accordingly, the Plan shall, as to
each Foreign Subsidiary, be separately administered by a plan administrator
comprised of two or more Members of the Board of Directors, the Employee
Committee of the Board of Directors, or a designee as may be appointed by either
of them from time to time (“Plan Administrator”). The Plan Administrator shall
have full authority to administer the Plan, including authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary. Decisions of the Plan
Administrator shall be subject to ratification by the Microchip Board of
Directors and, when so ratified, shall be final and binding on all parties who
have an interest in the Plan.


IV.    PURCHASE PERIODS


A.    Shares of Common Stock shall be offered for purchase under the Plan
through a series of successive purchase periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated in
accordance with Article VIII.


B.    The Plan shall be implemented in a series of successive purchase periods,
each to be of a duration of six (6) months. The initial purchase period will
begin on June 1, 1994 and end on the last U.S. business day in November 1994.
Subsequent purchase periods shall run from the first U.S. business day of
December to the last U.S. business day of May and from the first U.S. business
day of June to the last U.S. business day of November; provided that purchase
periods commencing after June, 2014 shall run from the first U.S. business day
of December to the first U.S. business day of June and from the first U.S.
business day of June to the first U.S. business day of December.


C.    No purchase period shall commence under the Plan, nor shall any shares of
Common Stock be issued hereunder, until such time as (i) the Plan shall have
been approved by the Microchip Board of Directors and (ii) Microchip shall have
complied with all applicable requirements of the Securities Act of 1933 (as
amended), all applicable listing requirements of any securities exchange on
which shares of the Common Stock are listed and all other applicable statutory
and regulatory requirements.


D.    The Participant shall be granted a separate purchase right for each
purchase period in which he/she participates. The purchase right shall be
granted on the start date of the purchase period and shall be automatically
exercised on the last U.S. business day of that purchase period.


E.    The acquisition of Common Stock through plan participation for any
purchase period shall neither limit nor require the acquisition of Common Stock
by the Participant in any subsequent purchase period.

 
2
Rev. May 19, 2014

--------------------------------------------------------------------------------




V.    ELIGIBILITY AND PARTICIPATION


A.Any Eligible Employee on a given Entry Date shall be eligible to participate
in the Plan.


B.Each Eligible Employee of each Foreign Subsidiary participating in the Plan
may join the Plan in accordance with the following provisions:


-    An individual who is an Eligible Employee on a given Entry Date may enter
that purchase period on such Entry Date, provided he/she enrolls in the purchase
period on or before such Entry Date in accordance with Section V.C below. Should
any such Eligible Employee not enter the purchase period on or before the given
Entry Date, then he/she may not subsequently join that particular purchase
period on any later date.
    
-    An individual who is an Eligible Employee but was not employed on a given
Entry Date may not participate in that purchase period but will be eligible to
join the Plan on the next Entry Date thereafter provided that he or she is then
an Eligible Employee.
    
C.    To participate for a particular purchase period, the Eligible Employee
must complete the enrollment forms prescribed by the Plan Administrator
(including a purchase agreement and a payroll deduction authorization) and file
such forms with the Plan Administrator (or its designate) at least five U.S.
business days before the start date of that purchase period.


D.    The payroll deduction authorized by the Participant shall be collected
under the Plan in the currency in which paid by the Foreign Subsidiary and may
be any multiple of one percent (1%) of the Earnings paid to the Participant
during each purchase period, up to a maximum of ten percent (10%). Any changes
or fluctuations in the exchange rate at which the currency collected from the
Participant through such payroll deductions is converted into U.S. Dollars on
each purchase date under the Plan shall be borne solely by the Participant. The
deduction rate so authorized shall continue in effect for the entire purchase
period and for each successive purchase period, except to the extent such rate
is changed in accordance with the following guidelines:


-    The Participant may, at any time during the purchase period, reduce his/her
rate of payroll deduction. Such reduction shall become effective as soon as
possible after filing of the requisite reduction form with the Plan
Administrator (or its designate), but the Participant may not effect more than
one such reduction during the same purchase period.
    
-    The Participant may, prior to the start date of any subsequent purchase
period, increase or decrease the rate of his/her payroll deduction by filing the
appropriate form with the Plan Administrator (or its designate). The new rate
(which may not exceed the ten percent (10%) maximum) shall become effective as
of the start date of the new six (6)-month purchase period.


Payroll deductions will automatically cease upon the termination of the
Participant's purchase right in accordance with the applicable provisions of
Section VII below.



 
3
Rev. May 19, 2014

--------------------------------------------------------------------------------




VI.    STOCK SUBJECT TO PLAN


A.    The Common Stock purchasable under the Plan shall, solely in the
discretion of the Microchip Board, be made available from authorized but
unissued shares of Common Stock or from shares of Common Stock reacquired by
Microchip, including shares of Common Stock purchased on the open market. The
total number of shares reserved under the Plan prior to January 2007 is 348,593
shares, plus beginning January 1, 2007, and each January 1 thereafter during the
term of the Plan, an automatic annual increase in shares reserved of one tenth
of one percent (0.1%) of the then outstanding shares of Microchip Common Stock.
The total number of shares which may be issued under the Plan shall not exceed
the number reserved.


B.    In the event any change is made to the outstanding Common Stock by reason
of any stock dividend, stock split, combination of shares or other change
affecting such outstanding Common Stock as a class without Microchip's receipt
of consideration, appropriate adjustments shall be made by the Microchip Board
of Directors to (i) the class and maximum number of securities issuable over the
term of the Plan, (ii) the class and maximum number of securities purchasable
per Participant during any one purchase period and (iii) the class and number of
securities and the price per share in effect under each purchase right at the
time outstanding under the Plan. Such adjustments shall be designed to preclude
the dilution or enlargement of rights and benefits under the Plan.


VII.    PURCHASE RIGHTS


An Eligible Employee who participates in the Plan for a particular purchase
period shall have the right to purchase shares of Common Stock upon the terms
and conditions set forth below and shall execute a purchase agreement
incorporating such terms and conditions and such other provisions (not
inconsistent with the Plan) as the Plan Administrator may deem advisable.


Purchase Price. Common Stock shall be issuable at the end of each purchase
period at a purchase price equal to eighty-five percent (85%) of the lower of
(i) the fair market value per share on the start date of that purchase period or
(ii) the fair market value per share on the last U.S. business day of that
purchase period.


Valuation. The fair market value per share of Common Stock on any relevant date
under the Plan shall be the closing selling price per share of Common Stock on
that date, as officially quoted on the


______________________


1 Adjusted to reflect: (i) the three-for-two stock split of the outstanding
Common Stock effected in November 1994; (ii) the three-for-two stock split of
the outstanding Common Stock effected in January 1997; (iii) the 10,000 share
increase authorized by the Board of Directors on April 25 1997; (iv) the
three-for-two stock split of the outstanding Common Stock effected in January
2000; (v) the three-for-two stock split of the outstanding Common Stock effected
in September 2000; (vi) the three-for-two stock split of the outstanding Common
Stock effected in May 2002; (vii) the 25,000 share increase authorized by the
Board of Directors on March 3, 2003; and (viii) the 100,000 share increase
authorized by the Board of Directors on August 20, 2004.


2 (i) On February 13, 2007 the Board of Directors authorized the automatic
216,038 share increase; (ii) on February 11, 2008, the Board of Directors
authorized the automatic 189,013 share increase; (iii) on February 27, 2009 the
Board of Directors authorized the automatic 182,046 share increase; (iv) on
February 22, 2010 the Board of Directors authorized the automatic 184,234 share
increase; (v) on February 18, 2011 the Board of Directors authorized the
automatic 188,306 share increase, and (vi) on February 13, 2012 the Board of
Directors authorized the automatic 192,054 share increase. There was no share
increase in 2013 and 2014.



 
4
Rev. May 19, 2014

--------------------------------------------------------------------------------




Nasdaq Global Select Market. If there is no quoted selling price for such date,
then the closing selling price per share of Common Stock on the next day for
which there does exist such a quotation shall be determinative of fair market
value.


Number of Purchasable Shares.


-    The number of shares purchasable per Participant during each purchase
period shall be determined as follows: first, the payroll deductions in the
currency in which collected from the Participant during that purchase period
shall be converted into U.S. Dollars on the last U.S. business day of the
purchase period at the exchange rate in effect on that day; then, the U.S.
Dollar amount calculated for the Participant on the basis of such exchange rate
shall be divided by the purchase price in effect for such period to determine
the number of whole shares of Common Stock purchasable on the Participant's
behalf for that purchase period.


-    However, no Participant may, during any one purchase period, purchase more
than one thousand eight hundred ninety-nine (1,899) shares of Common Stock.


-    And any provisions of the Plan to the contrary notwithstanding, no
Participant shall be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Participant (or any other person whose stock
would be attributed to such Participant) would own capital stock of Microchip
and/or hold outstanding options to purchase such stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of the
capital stock of Microchip or of any Subsidiary, or (ii) to the extent that his
or her rights to purchase stock under all employee stock purchase plans of
Microchip and its subsidiaries accrues at a rate which exceeds $25,000.00 worth
of stock (determined at the fair market value of the shares at the time such
option is granted) for each calendar year in which such option is outstanding at
any time.


Payment. Payment for the Common Stock purchased under the Plan shall be effected
by means of the Participant's authorized payroll deductions in the currency in
which paid by the Foreign Subsidiary. Such deductions shall begin with the first
full payroll period beginning with or immediately following the start date of
the purchase period and shall (unless sooner terminated by the Participant)
continue through the pay day ending with or immediately prior to the last day of
such purchase period. The amounts so collected shall be credited to the
Participant's book account under the Plan, but no interest shall be paid on the
balance from time to time outstanding in such account. The amounts collected
from a Participant may be commingled with the general assets of the Foreign
Subsidiary or Microchip and may be used for general corporate purposes. However,
all purchases of Common Stock under the Plan shall be made in U.S. Dollars on
the basis of the exchange rate in effect on the last day of each purchase
period.


Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:


-    A Participant may, at any time prior to the last five (5) business days of
the Foreign Subsidiary falling within the purchase period, terminate his/her
outstanding purchase right by filing the prescribed notification form with the
Plan Administrator. No further payroll deductions shall be collected from the
Participant with respect to the terminated purchase right, and any payroll
deductions collected for the purchase period in which such termination occurs
shall, at the Participant's election, be immediately refunded in the currency in
which paid by the Foreign

 
5
Rev. May 19, 2014

--------------------------------------------------------------------------------




Subsidiary or held for the purchase of shares at the end of such purchase
period. If no such election is made at the time the termination notice is filed,
then the Participant's payroll deductions shall be refunded as soon as possible
after the termination date of his/her purchase right.
    
-    The termination of such purchase right shall be irrevocable, and the
Participant may not subsequently rejoin the purchase period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent purchase period, such individual must re-enroll in the Plan (by
making a timely filing of a new purchase agreement and payroll deduction
authorization) on or before the date he/she is first eligible to join the new
purchase period.


-    If the Participant ceases to remain an Eligible Employee while his/her
purchase right is outstanding, then such purchase right shall immediately
terminate, and the payroll deductions collected from such Participant for the
purchase period shall be promptly refunded in the currency in which paid by the
Foreign Subsidiary to the Participant. However, should the Participant's
cessation of Eligible Employee status occur by reason of death or permanent
disability, then such individual (or the personal representative of a deceased
Participant) shall have the following election, exercisable up until the last
day of the purchase period:
-    to withdraw all of the Participant's payroll deductions for such purchase
period, in the currency in which paid by the Foreign Subsidiary, or


-    to have such funds held for the purchase of shares at the end of the
purchase period.
    
If no such election is made, then such funds shall be refunded as soon as
possible after the end of the purchase period. In no event, however, may any
payroll deductions be made on the Participant's behalf following his/her
cessation of Eligible Employee status.


Stock Purchase. Shares of Common Stock shall automatically be purchased on
behalf of each Participant (other than Participants whose payroll deductions
have previously been refunded in accordance with the Termination of Purchase
Right provisions above) on the last U.S. business day of each purchase period.
The purchase shall be effected as follows: first, each Participant's payroll
deductions for that purchase period (together with any carryover deductions from
the preceding purchase period) shall be converted from the currency in which
paid by the Foreign Subsidiary into U.S. Dollars at the exchange rate in effect
on the purchase date, and then the amount of U.S. Dollars calculated for each
Participant on the basis of such exchange rate shall be applied to the purchase
of whole shares of Common Stock (subject to the limitation on the maximum number
of purchasable shares set forth above) at the purchase price in effect for such
purchase period. Any payroll deductions not applied to such purchase because
they are not sufficient to purchase a whole share shall be held for the purchase
of Common Stock in the next purchase period. However, any payroll deductions not
applied to the purchase of Common Stock by reason of the limitation on the
maximum number of shares purchasable by the Participant during the purchase
period shall be promptly refunded to the Participant in the currency in which
paid by the Foreign Subsidiary.


Proration of Purchase Rights. Should the total number of shares of Common Stock
which are to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded to such Participant in the currency in which paid by the Foreign
Subsidiary.

 
6
Rev. May 19, 2014

--------------------------------------------------------------------------------






Rights as Stockholder. A Participant shall have no stockholder rights with
respect to the shares subject to his/her outstanding purchase right until the
shares are actually purchased on the Participant's behalf in accordance with the
applicable provisions of the Plan. No adjustments shall be made for dividends,
distributions or other rights for which the record date is prior to the date of
such purchase.


A Participant shall be entitled to receive, as soon as practicable after the end
of each purchase period, a stock certificate (as evidenced by the appropriate
entry on the books of Microchip or of a duly authorized transfer agent of
Microchip) for the number of shares purchased on the Participant's behalf. Such
certificate will be issued in "street name" for immediate deposit in a
designated brokerage account. Until the stock certificate evidencing such Shares
is issued no right to vote or receive dividends or any other rights as a
stockholder shall exist. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the stock certificate is
issued.


Assignability. No purchase right granted under the Plan shall be assignable or
transferable by the Participant other than by will or by the laws of descent and
distribution following the Participant's death, and during the Participant's
lifetime the purchase right shall be exercisable only by the Participant.


Change in Ownership. Should any of the following transactions (a "Corporate
Transaction") occur during the purchase period:


(i)    a merger or other reorganization in which Microchip will not be the
surviving corporation (other than a reorganization effected primarily to change
the State in which Microchip is incorporated), or
    
(ii)    a sale of all or substantially all of Microchip's assets in liquidation
or dissolution of Microchip, or
    
(iii)    a reverse merger in which Microchip is the surviving corporation but in
which more than fifty percent (50%) of Microchip's outstanding voting stock is
transferred to person or persons different from those who held the stock
immediately prior to such merger, then all outstanding purchase rights under the
Plan shall automatically be exercised immediately prior to the effective date of
such Corporate Transaction by applying the payroll deductions of each
Participant for the purchase period in which such Corporate Transaction occurs
to the purchase of whole shares of Common Stock at eighty-five percent (85%) of
the lower of (i) the fair market value of the Common Stock on the start date of
the purchase period in which such Corporate Transaction occurs or (ii) the fair
market value of the Common Stock immediately prior to the effective date of such
Corporate Transaction. Payroll deductions shall be converted from the currency
in which paid by the Foreign Subsidiary into U.S. Dollars on the basis of the
exchange rate in effect on the purchase date, and the applicable share
limitation of Article VII shall continue to apply to each such purchase. Should
Microchip sell or otherwise dispose of its ownership interest in any Foreign
Subsidiary participating in the Plan, whether through merger or sale of all or
substantially all of the assets or outstanding capital stock of that Foreign
Subsidiary, then a similar exercise of outstanding purchase rights shall be
effected immediately prior to the effective date of such disposition, but only
to the extent those purchase rights are attributable to the employees of such
Foreign Subsidiary.


Microchip shall use its best efforts to provide at least ten (10) days advance
written notice of the occurrence of any such Corporate Transaction, and the
Participants shall, following the receipt of such

 
7
Rev. May 19, 2014

--------------------------------------------------------------------------------




notice, have the right to terminate their outstanding purchase rights in
accordance with the applicable provisions of this Article VII.


VIII.    AMENDMENT AND TERMINATION


The Plan has been established voluntarily by Microchip. The Microchip Board of
Directors may alter, amend, suspend or discontinue the Plan with respect to one
or more Foreign Subsidiaries following the end of any purchase period. The
Microchip Board may also terminate the Plan in its entirety immediately
following the end of any purchase period. In such event, no further purchase
rights shall thereafter be granted or exercised, and no further payroll
deductions shall thereafter be collected, under the Plan.


IX.    GENERAL PROVISIONS


A.    The Plan shall become effective on the designated effective date for each
Foreign Subsidiary, provided Microchip shall have complied with all applicable
requirements of the Securities Act of 1933 (as amended), all applicable listing
requirements of any securities exchange on which shares of the Common Stock are
listed and all other applicable requirements established by law or regulation.


B.    The Plan shall terminate upon the earlier of (i) the last U.S. business
day in November 2014 or (ii) the date on which all shares available for issuance
under the Plan shall have been sold pursuant to purchase rights exercised under
the Plan.


C.    All costs and expenses incurred in the administration of the Plan shall be
paid by the Foreign Subsidiary.


D.Neither the action of Microchip or the Foreign Subsidiary in establishing the
Plan, nor any action taken under the Plan by the Microchip Board or the Plan
Administrator, nor any provision of the Plan itself shall constitute any form of
employment contract, be construed so as to grant any person the right to remain
in the employ of the Foreign Subsidiary for any period of specific duration, and
except where expressly prohibited by applicable law such person's employment may
be terminated at any time, with or without cause.


E.    Participation in the Plan is voluntary and occasional and does not create
any contractual or other right to participate in the Plan in the future, or
benefits in lieu of participation in the Plan, even if the Participant has
continually participated in the Plan in the past.


F.    Participation in the Plan does not constitute normal or expected salary or
compensation for any purposes, including but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-term service awards, pension or retirement benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to past services for Microchip or the Foreign Subsidiary.


G.Microchip, Foreign Subsidiaries and the Plan Administrator must collect, use,
and transfer personal data of Participants as described in this subsection in
order to administer the Plan. By participating in the Plan, the Participant is
consenting to the collection, transfer and use of personal data as generally
described in this subsection except where requiring such consent is expressly
prohibited by local law.



 
8
Rev. May 19, 2014

--------------------------------------------------------------------------------




(i)Microchip and its Foreign Subsidiaries hold certain personal information
about the Participant, including, but not limited to, name, home address and
telephone number, date of birth, social insurance number, salary, nationality,
job title, any Shares of Common Stock or directorships held in Microchip,
details of all participation in the Plan or other entitlement to Shares, for the
purpose of managing and administering the Plan (“Data”).


(ii)Microchip and/or its Foreign Subsidiaries will transfer Data among
themselves as necessary for the purposes of implementation, administration, and
management of Participant’s participation in the Plan, and that Microchip and/or
its Foreign Subsidiaries may each further transfer Data to identified third
parties assisting them in the implementation, administration, and management of
the Plan (“Data Recipients”).


(iii)These Data Recipients may be located in Participant’s country of residence
or elsewhere, such as the United States. By participating under this Plan, the
Participant authorizes the Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing Participant’s participation in the Plan, including
any transfer of such Data, as may be required for Plan administration and/or the
subsequent holding of Shares on Participant’s behalf, to a broker or third party
with whom the Shares acquired on purchase may be deposited.


(iv)    Participant may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw Participant’s consent herein in
writing by contacting Microchip. Withdrawing consent may affect Participant’s
ability to participate in the Plan.

 
9
Rev. May 19, 2014

--------------------------------------------------------------------------------




SCHEDULE A


LIST OF FOREIGN SUBSIDIARIES
PARTICIPATING IN THE
INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
Amended through May 19, 2014






Australia - Microchip Technology Australia PTY Ltd.


Australia - Hi-Tech Software PTY Ltd


Austria - Microchip Technology Austria GmbH


Belgium – Eqcologic NV


Canada - Microchip Technology Canada Inc.


China - SST China Ltd.


China - Microchip Technology Trading (Shanghai) Co., Ltd.


Denmark - Microchip Technology Nordic ApS


France - Microchip Technology Sarl


Germany – K2L GmbH & Co. KG


Germany - Microchip Technology GmbH


Germany – Microchip Technology Germany II GmbH & Co. KG


Germany – Microchip Technology Germany GmbH


Hong Kong - Microchip Technology Hong Kong Ltd.


Hong Kong – Supertex, Limited


Hungary - Microchip Technology Hungary Kft.


India - Microchip Technology (India) Private Limited


Ireland - Microchip Technology Ireland Limited


Israel – Microchip Technology Israel Ltd


Italy - Microchip Technology SRL



A- 1

--------------------------------------------------------------------------------




Japan - Microchip Technology Japan K.K.


Korea - Microchip Technology Korea Ltd.


Malaysia - Arizona Microchip Technology (Malaysia) Sdn Bhd


Mexico - Microchip Technology Mexico, S.DE R.L. DE C.V.


Netherlands - Microchip Technology (Netherlands) Europe B.V.


Philippines - MTI Advanced Test Development Corporation


Philippines – Microchip Technology (Philippines) Corporation


Poland - Microchip Technology Sp. z o.o.


Romania - Microchip Technology SRL


Singapore - Microchip Technology Singapore Pte Ltd.


Singapore – Wireless Sound Solutions Pte Ltd.


Spain - Microchip Technology S.L.


Sweden - Microchip Technology Sweden AB


Sweden – SMSC Sweden


Switzerland - Microchip Technology Switzerland S.A.


Taiwan - Microchip Technology (Barbados) II Inc. – Taiwan Branch


Taiwan - SST Taiwan Ltd. – HsinChu Office


Thailand - Arizona Microchip Technology (Thailand) Ltd.


United Kingdom - Microchip Limited



A- 2

--------------------------------------------------------------------------------




MICROCHIP TECHNOLOGY INCORPORATED
INTERNATIONAL STOCK PURCHASE AGREEMENT
1.I hereby elect to participate in the Microchip Technology Incorporated (the
“Company”) International Employee Stock Purchase Plan (the “IESPP”) until such
time as I elect to withdraw from the IESPP either by written notification to the
Plan Administrator, my employment status changes, or termination of the IESPP by
the Company, and I hereby subscribe to purchase shares of common stock of
Microchip Technology Incorporated (“Common Stock”) in accordance with the
provisions of this International Stock Purchase Agreement, including any
appendix for my country (the “Appendix” and together with the International
Stock Purchase Agreement, the “Agreement”) and the IESPP. I hereby authorize
payroll deductions from each of my paychecks during the time in which I
participate in the IESPP in the 1% multiple of my Earnings (not to exceed a
maximum of 10%) specified in my attached Enrollment Form. Capitalized terms not
defined herein shall have the meaning ascribed to them in the IESPP.
2.I understand that the IESPP has a six-month offering period. IESPP offering
periods begin on the first business day of June and December of each year, and
my participation will automatically remain in effect from one offering period to
the next offering period in accordance with my payroll deduction authorization,
unless I withdraw from the IESPP or change the rate of my payroll deduction or
my employment status changes.
3.I understand that my payroll deductions will be accumulated for the purchase
of shares of Common Stock on the last business day of each offering period of
participation. The purchase price per share will be equal to 85% of the lower of
(i) the fair market value per share of Common Stock on the start date of the
six-month offering period or (ii) the fair market value per share on the
purchase date on the last business day of the offering period.
4.I understand that I can withdraw from the IESPP at any time prior to the last
5 business days of an offering period and elect either to have the Company
refund all my payroll deductions for that period or to have such payroll
deductions applied to the purchase of Common Stock at the end of such period.
However, I may not rejoin that particular six-month offering period at any later
date. Upon my termination of employment or change to ineligible employee status,
my participation in the IESPP will immediately cease and all my payroll
deductions for the six-month period in which such termination or change occurs
will be refunded. Should I die or become disabled while an IESPP participant,
payroll deductions will automatically cease on my behalf, and I or my estate
may, at any time prior to the last 5 business days of the offering period in
which I die or become disabled, elect to have my payroll deductions for that
period applied to the purchase of Common Stock at the end of that period;
otherwise, those deductions will be refunded. I further understand that I may
reduce my rate of my payroll deductions on one occasion during a six-month
offering period, but that I may only increase my rate of payroll deductions at
the beginning of a new six-month offering period.
5.I understand that my shares will be placed in a brokerage account at the end
of each six-month offering period of participation. The account will be opened
in the Participant's name.
6.I understand that the Company has the right, exercisable in its sole
discretion, to amend or terminate the IESPP at any time, with such amendment or
termination to become effective immediately following the purchase of shares at
the end of any current six-month offering period of participation. Should the
Company elect to terminate the IESPP, I will have no further rights to purchase
shares of Common Stock pursuant to this Agreement.
7.I understand that the IESPP sets forth restrictions (i) limiting the maximum
number of shares which I may purchase per the six-month offering period of
participation and (ii) prohibiting me from purchasing more than $25,000 worth of
Common Stock per calendar year.
8.Tax Obligations. Regardless of any action the Company or my employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to my
participation in the IESPP and legally applicable to me (“Tax-Related Items”), I
acknowledge that the ultimate liability for all Tax-Related Items is and remains
my responsibility and may exceed the amount actually withheld by the Company or
my Employer. I further acknowledge that the Company and/or my Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of my participation in the IESPP, including,
but not limited to, the grant of the purchase right, the purchase of Common
Stock under the IESPP, the subsequent sale of shares of Stock acquired under the
IESPP and the receipt of any dividends; and (2) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the purchase
right to reduce or eliminate my liability for Tax-Related Items or achieve any
particular tax result. Further, if I have become subject to tax in more than one
jurisdiction between the date my participation began and the date of any
relevant taxable event, I acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Rev. November 2013
 
Page 1

--------------------------------------------------------------------------------




Prior to any relevant taxable or tax withholding event, as applicable, I will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, I authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
(a)withholding from my wages or other cash compensation paid to me by the
Company and/or the Employer; or
(b)withholding from proceeds of the sale of shares of Common Stock acquired at
purchase either through a voluntary sale or through a mandatory sale arranged by
the Company (on my behalf pursuant to this authorization); or
(c)withholding in shares of Common Stock to be issued at purchase.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes, I
will be deemed to have been issued the full number of shares of Common Stock
subject to the exercised purchase right, notwithstanding that a number of shares
of Common Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of my participation in the IESPP.
Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the IESPP that cannot be satisfied by the
means previously described. The Company may refuse to purchase shares of Common
Stock on my behalf under the IESPP and refuse to deliver the shares of Common
Stock if I fail to comply with my obligations in connection with the Tax-Related
Items.
9.Nature of Grant. By participating in the IESPP, I acknowledge, understand and
agree that:
(a)the IESPP is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b)the grant of the purchase rights is voluntary and occasional and does not
create any contractual or other right to receive future grants of purchase
rights, or benefits in lieu of purchase rights, even if purchase rights have
been granted repeatedly in the past;
(c)all decisions with respect to future grants of purchase rights, if any, will
be at the sole discretion of the Company;
(d)my participation in the IESPP shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate my employment relationship at any time where not otherwise expressly
prohibited by applicable law;
(e)I am voluntarily participating in the IESPP;
(f)the purchase rights and the shares of Common Stock subject to the purchase
rights are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Employer, and which
is outside the scope of my employment contract, if any;
(g)the purchase rights and the shares of Common Stock subject to the purchase
rights are not intended to replace any pension rights or compensation;
(h)the purchase rights and the shares of Common Stock subject to the purchase
rights are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Foreign
Subsidiary;
(i)the grant of purchase rights and my participation in the IESPP will not be
interpreted to form an employment contract or relationship with the Company or
any subsidiary or affiliate of the Company;
(j)the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(k)in consideration of the grant of the purchase rights under the IESPP, no
claim or entitlement to compensation or damages shall arise from forfeiture of
the purchase rights under the IESPP resulting from termination

Rev. November 2013
 
Page 2

--------------------------------------------------------------------------------




of my employment with the Company or the Employer (for any reason whatsoever and
whether or not in breach of local labor laws) and in consideration of the grant
of the purchase rights under the IESPP to which I am otherwise not entitled, I
irrevocably agree never to institute any claim against the Company or any
Foreign Subsidiary, waive the ability, if any, to bring any such claim regarding
the forfeiture of purchase rights under the IESPP and release the Company and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the IESPP, I shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims; and
(l)in the event of termination of my employment (whether or not in breach of
local labor laws), my right to participate in and to purchase shares of Common
Stock under the IESPP, if any, will terminate effective as of the date that I am
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Plan Administrator
shall have the exclusive discretion to determine when I am no longer actively
employed for purposes of my participation in the IESPP.
10.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding my
participation in the IESPP, or my acquisition or sale of the underlying shares
of Common Stock. I am hereby advised to consult with my own personal tax, legal
and financial advisors regarding my participation in the IESPP before taking any
action related to the IESPP.
11.Data Privacy. By participating in the IESPP, I explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of my
personal data as described in this Agreement by and among, as applicable, the
Employer, the Company and any Foreign Subsidiary for the exclusive purpose of
implementing, administering and managing my participation in the IESPP. I
understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all purchase rights or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the IESPP (“Data”). I understand that Data will be
transferred to the broker, or such other stock plan service provider as may be
selected by the Company, which is assisting the Company with the implementation,
administration and management of the IESPP. I understand that except where
expressly prohibited by local law, the recipients of Data may be located in my
country or elsewhere (e.g., the United States), and that the recipients' country
may have different data privacy laws and protections than my country. I
understand that my employer has put in place procedures intended to preserve the
security of the Data. I authorize the Company, the Employer and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the IESPP to receive, possess,
use, retain and transfer Data, in electronic or other form, for the sole purpose
of implementing, administering and managing my participation in the IESPP.
I understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I understand that Data will be held only as long as is necessary
to implement, administer and manage my participation in the IESPP. I understand
that I may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company's human resources department. I understand, however, that
refusing or withdrawing my consent may affect my ability to participate in the
IESPP. For more information on the consequences of my refusal to consent or
withdrawal of consent, I understand that I may contact the Company's human
resources department.
12.Choice of Law and Venue. The grant of purchase rights under the IESPP and the
provisions of this Agreement will be construed and administered in accordance
with and governed by the laws of the State of Arizona, United States of America,
without giving effect to such state's conflict of laws principles.
For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Arizona and agree that such litigation shall be
conducted in the courts of Maricopa County, Arizona, or the federal courts for
the United States for the District of Arizona, where this grant is made and/or
to be performed.



Rev. November 2013
 
Page 3

--------------------------------------------------------------------------------




13.Language. If I have received this Agreement or any other document related to
the IESPP translated into a language other than English and if the meaning of
the translated version is different from the English version, the English
version will control.
14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the IESPP by electronic means. I hereby consent to receive such documents by
electronic delivery and agree to participate in the IESPP through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
15.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16.Appendix. Notwithstanding any provisions in this Agreement, the purchase
rights granted under the IESPP shall be subject to any special terms and
conditions set forth in the Appendix. Moreover, if I relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to me, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the IESPP. The
Appendix constitutes part of this Agreement.
17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on my participation in the IESPP, on the purchase right and
on any shares of Common Stock acquired under the IESPP, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the IESPP, and to require me to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
I acknowledge that I have received a copy of the official IESPP Prospectus
summarizing the operation of the IESPP. I have read this Agreement (including
the Appendix) and the Prospectus and hereby agree to be bound by the terms of
this Agreement, the Enrollment Form and the IESPP. The effectiveness of this
Agreement is dependent upon my eligibility to participate in the IESPP.


 
 
 
Print Name
 
Signature
 
 
 
 
 
 
 
 
Badge Number
 
Date of Signature

Start Date of My Participation:
 






Rev. November 2013
 
Page 4

--------------------------------------------------------------------------------






APPENDIX TO
MICROCHIP TECHNOLOGY INCORPORATED
INTERNATIONAL STOCK PURCHASE AGREEMENT
This Appendix includes additional terms and conditions that govern the purchase
rights granted to me under the IESPP if I reside in one of the countries listed
below. All capitalized terms used, but not defined herein shall have the
meanings given to such terms in the IESPP and/or the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which she/he is currently working or transfers employment after he/she enrolls
in the IESPP, the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall be applicable to the Participant.
AUSTRALIA
No country-specific provisions apply.
AUSTRIA
Interest Waiver. By enrolling in the IESPP and accepting the terms of the
Agreement and Enrollment Form, I unambiguously consent to waive my right to any
interest with respect to payroll deductions credited to me during an offering
period.
BELGIUM
No country-specific provisions apply.
CANADA
Termination of Employment. The following provision replaces section 9(l) of the
Agreement:
In the event of termination of my employment, my right to purchase shares under
the IESPP, if any, will terminate effective as of the date that is the earlier
of (i) the date on which I receive a notice of termination of employment from
the Company or the Employer, or (ii) the date on which I am no longer employed,
regardless of any notice period or period of pay in lieu of such notice required
under local law; the Plan Administrator shall have the exclusive discretion to
determine when I am no longer employed for purposes of the IESPP.
The following terms and conditions will apply to residents of Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that this Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciares intentées, directement ou indirectement, relativement à ou suite à la
présente convention.
Data Privacy. The following supplements Section 11 of the Agreement:
I hereby authorize the Company and the Company's representative to discuss with
and obtain all relevant information from all personnel (professional or not)
involved in the administration and operation of the IESPP. I further authorize
the Company and the Employer to disclose and discuss with their advisors my
participation in the IESPP. I also authorize the Company and the Employer to
record such information and keep it in my employee file.

Rev. April 2014
 
Page A-1

            

--------------------------------------------------------------------------------




CHINA
Participation by Employees who reside in the People’s Republic of China (“PRC”)
but are not PRC Nationals.
The following provision modifies Section V(D) of the IESPP, Section 1 of the
Enrollment Form and Sections 1-3 of this Agreement:
I understand that I am not able to participate in the IESPP by means of payroll
deductions taken from my Earnings in RMB each pay period due to certain exchange
control laws and regulations in the PRC and other legal restrictions, and
therefore, to participate in the IESPP, I agree that if I wish to participate in
the IESPP, I agree to contribute towards the purchase of shares by a means other
than payroll deductions. At the direction of the Company, I agree to contribute
to the purchase of shares in the IESPP through contributions in USD, or
contributions converted by me from RMB to USD, in an amount equal to the
percentage of my Earnings (from 1% to 10%) specified in my attached Enrollment
Form for the particular offering period. I understand that such contribution
towards the purchase of shares in the IESPP shall be made by me to the Company
no later than five (5) business days before the end of each six-month offering
period, with each IESPP offering period beginning on the first business day of
June and December. I further understand and agree that such process with respect
to contributions towards the purchase of shares in the IESPP shall remain in
effect so long as I continue to reside in the PRC and participate in the IESPP
and that the other terms and conditions of this Agreement shall apply to me,
apart from the contribution in the form of payroll deductions.
Participation by Employees who reside in the PRC and are PRC Nationals.
Deposits in Account. The following provisions supplement Section 5 of this
Agreement:
Due to exchange control laws and regulations in the PRC, I understand and agree
that any shares of Common Stock acquired at exercise of the purchase rights
under the IESPP will be deposited in an account established for me by the
Company (the “Account”) with E*Trade Financial or any successor broker
designated by Company, in its sole discretion (the “Designated Broker”). I
understand that I must maintain such shares of Common Stock issued to me under
the IESPP in the Account and must not transfer the shares of Common Stock to any
person, broker or other account with the Designated Broker or to a brokerage
account outside of the Designated Broker.
In addition, if any dividends related to shares of Common Stock acquired under
the IESPP are issued, I understand that, such dividends may, at the Company’s
sole discretion, be deposited into an Account with the Designated Broker, or
re-invested by Company on my behalf.
Until such time as the shares of Common Stock acquired at exercise of the
purchase rights are sold, I agree to maintain the shares of Common Stock issued
to me under the IESPP in the Account and will not transfer the shares of Common
Stock to another account with the Designated Broker or to a brokerage account
outside of the Designated Broker.
Sale of Shares. The following provision supplements Section 5 of this Agreement:
I understand and agree that due to exchange control laws and regulations in the
PRC, I must repatriate immediately to the PRC any cash proceeds from the sale of
the shares of Common Stock acquired under the IESPP. I further understand that,
under applicable laws and regulations, such repatriation must be effected
through a special foreign exchange account established by the Company or one of
its Foreign Subsidiaries, and I consent and agree that the proceeds from the
sale of the shares of Common Stock may be transferred to such special account
before being delivered to me. Moreover, if the proceeds from the sale of the
shares of Common Stock are converted to local currency, I acknowledge that the
Company and any Foreign Subsidiary are under no obligation to secure any
particular currency conversion rate and may face delays in converting the
proceeds to local currency due to exchange control restrictions in the PRC. I
agree to bear the risk of any fluctuation in the U.S. dollar/local currency
exchange rate between the date I realize U.S. dollar proceeds from my
participation in the IESPP and the date that I receive cash proceeds converted
to local currency. Finally, I agree to comply with any other requirements that
may be imposed by the Company in the future to facilitate compliance with
exchange control requirements in the PRC.
Forfeiture and Sale upon Termination of Employment. The following provisions
supplement section 4 of this Agreement:
(a)    I understand and agree that I must sell all shares of Common Stock
acquired under the IESPP on or before the date of my termination as an Eligible
Employee. I hereby authorize Company or the Designated Broker to sell such
shares on my behalf without notice to or consent from me if I have not sold all
shares of Common Stock so acquired as of the date of termination of service. The
sale of shares shall be carried out within a reasonable time of termination of
service as determined by Company. The proceeds from such sale, net any
Tax-Related Items and

Rev. April 2014
 
Page A-2

            

--------------------------------------------------------------------------------




broker’s fees, shall be deposited in my bank account in China, or delivered to
me in China through such other means determined by Company, in its discretion. I
hereby release and hold harmless the Company and any Foreign Subsidiary,
employees and agents (“Indemnitees”) from any loss that I may incur due to the
timing of the sale of shares of Common Stock by Company and acknowledges that
the Company and the Employer are under no obligation to arrange for the sale of
the shares at any particular price and are not liable for any fluctuations in
the trading price of the shares and/or the U.S. dollar exchange rate.
(b    If, contrary to the requirements above, I transfer shares of Common Stock
into an account to which Company has no visibility, then I agree that I will
sell all shares of Common Stock no later than the date of termination of
employment and provide written evidence of such sale of shares of Common Stock
to the Company within two (2) business days of the date of termination of
employment. Such evidence must be in a form acceptable to Company.
(c)    I shall defend, hold harmless and indemnify Indemnitees from any and all
penalties, damages, and costs that may be incurred by Indemnitees arising out of
or in connection with my failure to comply with these obligations and any
requirements under local exchange control laws applicable to me.
DENMARK
No country-specific provisions apply.
FRANCE
Payroll Deduction Authorization. I hereby authorize payroll deductions from my
Earnings in the percentage authorized in the Enrollment Form (payroll deductions
from 1 to 10%) in connection with my participation in the IESPP (payroll
deductions may not exceed 10% of Earnings per year).
Autorisation de Prélèvement sur Salaire. J'autorise par la présente des
prélèvements salariaux sur ma Rémunération pendant la Période d'Offre
conformément au pourcentage autorisé dans l' Accord de Souscription (les
prélèvements salariaux ne peuvent pas dépasser 10 %).


Language Consent. By accepting the Agreement, I confirm having read and
understood the documents relating to this purchase right grant (the IESPP, the
Agreement and this Appendix) which were provided to me in the English language,
with the exception of the payroll authorization above. I accept the terms of
those documents accordingly.
Consentement relatif à la Langue utilisée. En approuvant le présent Formulaire
de Participation, vous confirmez que vous avez lu et compris les documents
relatifs à cette attribution de droits d'achat d'actions qui vous ont été remis
en langue anglais (le IESPP, le Formulaire de Participation ainsi que la
présente Annexe), a l'exception de l'autorisation de rélèvement sur salaire
ci-dessus. Vous acceptez les conditions afférentes à ces documents en
connaissance de cause.
GERMANY
No country-specific provisions apply.
HONG KONG
Securities Warning. I understand that the grant of the purchase rights and the
issuance of Common Stock upon purchase do not constitute a public offer of
securities under Hong Kong law and are available only to employees. The
Agreement, IESPP, this Appendix, the Enrollment Form and other incidental
communication materials that I may receive have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under applicable securities laws in Hong Kong. Furthermore, none of
the documents relating to the IESPP have been reviewed by any regulatory
authority in Hong Kong. I understand that I am advised to exercise caution in
relation to the offer. If I am in any doubt about any of the contents of the
Agreement, IESPP, the Enrollment Form, this Appendix or any other communication
materials, I understand that I should obtain independent professional advice.
HUNGARY
No country-specific provisions apply.

Rev. April 2014
 
Page A-3

            

--------------------------------------------------------------------------------




INDIA
Exchange Control Documentation. I understand that I must repatriate the sale
proceeds upon the sale of shares of Common Stock acquired under the IESPP to
India and convert the proceeds into local currency within 90 days of receipt. I
will receive a foreign inward remittance certificate (“FIRC”) from the bank
where the foreign currency is deposited. I understand that I should retain the
FIRC as evidence of the repatriation of funds in the event that the Reserve Bank
of India, the Employer or the Company requests proof of repatriation.
IRELAND
No country-specific provisions apply.
ISRAEL
Tax Ruling. The Company has an Agreed Advanced Tax Ruling (the “Tax Ruling”)
from the Israel Tax Authority (“ITA”) with respect to the IESPP offered to
Israeli resident employees of Microchip Technology Israel Ltd. A copy of the Tax
Ruling is attached to this Appendix as Exhibit A.
If I am an Israeli resident employee of Microchip Technology Israel Ltd. and
have not already executed a declaration to agree to the terms of the Tax Ruling,
I must print and execute the declaration attached to this Appendix for Israel
(Exhibit B), and submit the declaration to: [insert name], [insert position],
Microchip Technology Incorporated [insert email address], by the date that is 45
days from the beginning of the applicable offering period (in Israel, referred
to as the “Savings Period”).
If I do not submit the attached declaration by the date that is 45 days from the
beginning of the applicable offering period (i.e., the Savings Period), my
participation in the IESPP may be automatically withdrawn, subject to the
Company’s discretion for unforeseen circumstances, and any accumulated
contributions will be returned to me as soon as practicable.
I understand that I must also acknowledge acceptance of the IESPP Enrollment
Form, the Agreement, and this Appendix. The execution and submission of the
declaration regarding the Tax Ruling described herein is a separate process in
addition to enrollment in the IESPP, which is unique to Israel.



Rev. April 2014
 
Page A-4

            

--------------------------------------------------------------------------------




EXHIBIT A


Department of Employee Options
February 4, 2014


Epstein Rosenblum Maoz (ERM) Law Offices
Attn: Yair Benjamini




Re: Agreed Tax Ruling- Calculation of Tax re the Benefit to Employees under the
Employee
Stock Purchase Plan - Microchip Technologies Israel Ltd.
(With reference to your request of December 10, 2013)


1
The facts as presented by you:

1.1
Microchip Technologies Israel Ltd., company no. 514944107, withholding file
923692313 (hereinafter: the "Company") is an Israeli resident private company.

1.2
The Company is a subsidiary of Microchip Technology, Inc. (hereinafter: the
"Parent”), a corporation whose shares are traded on the NASDAQ. The Parent
develops and manufactures semiconductor products for a wide range of uses.

1.3
The Parent approved the International Employee Stock Purchase Plan (hereinafter:
the “ESPP”). Among others, employees of the Company who are not "controlling
shareholders" as defined in section 102(a) of the Income Tax Ordinance
(hereinafter: the "Ordinance") are eligible to participate in the ESPP.

1.4
The main provisions of the ESPP are as follows:

1.4.1
The ESPP provides for consecutive savings periods (hereinafter: the "Savings
Periods"), during which eligible employees can participate in the ESPP and be
granted the right to purchase shares in the Parent (hereinafter: the "Shares").
The last day of each Savings Period is referred to as the purchase date
(hereinafter: the "Purchase Date"). The six month Saving Periods begin on the
first trading day after June 1st and December 1st of each year. The first
Savings Period for Israeli employees began on December 1, 2013.

1.4.2
Employees of the Company are eligible to purchase ordinary shares of the Parent
at a 15% discount of the lower of:

a.
The market price of the Shares on the first date of the Savings Period; or

b.
The market price of the Shares on the last date of the Savings Period
(hereinafter: the "Exercise Price").

1.4.3
For the first Savings Period, the employees participating in the ESPP received
an automatic right to purchase Shares via withholding from each employee's
salary (hereinafter: the "Savings Amount"). The employee is allowed to pay an
amount of between 1% and 10% of his net salary after withholding of taxes during
the Savings Period, and that Savings Amount will be used solely for the purchase
of Shares and will not exceed 10% of the employee’s monthly base salary. The
employee may elect to decrease the percentage of cash


Rev. April 2014
 
Page A-5

            

--------------------------------------------------------------------------------




compensation that he authorizes for use during the Savings Period. Neither the
Company nor the Parent will pay any interest on the Savings Amount.
1.4.4
Each employee may terminate his participation in the ESPP at any time in the
manner proscribed by the Parent. Should an employee cancel his participation
prior to the end of the Savings Period or at any later time, the entire sum of
the accrued salary deduction will be returned as soon as possible to the
employee, without interest. The employee is not permitted to withdraw less than
the entire salary deduction amount that has accrued to him. In the event that
the employee decides to terminate his participation in the ESPP, the employee is
permitted to re-enroll during any subsequent Savings Period via submission of a
new enrollment form to the Company prior to the relevant Purchase Date. The
Company and the Parent will not pay interest on the Savings Amount.

1.4.5
The ESPP contains quantitative limitations regarding the number of Shares that
each employee is entitled to purchase. In any event, in any calendar year, an
employee may not purchase more than the number of Shares equal to $25,000
divided by the market value of the Shares on the relevant Purchase Date.

1.4.6
Attached as Appendix A hereto is the ESPP and its conditions per your
submissions.



2
The Request:

2.1.
The employee's enrollment in the ESPP will not constitute a tax event and will
not be subject to tax on that date.

2.2.
On the date the options are exercised and the employee purchases the Shares, the
employee will be subject to tax for the benefit resulting from the difference
between the market value of the Shares at the close of trading on the Purchase
Date and the Exercise Price the employee actually paid. The tax rate will be the
employee's marginal tax rate according to the tax liability for employee grants
under the non-trustee track. The tax will be withheld at the source by the
Company.

2.3.
On the date of sale of the Shares by the employee, the Parent and/or the Company
will not withhold tax at source, and the employee will be taxed according to
Section E of the Ordinance.



3.
The tax arrangement and its conditions:

Relying on the facts provided by you and detailed in section 1 above, the Income
Tax Authority approves the tax arrangement relating to the ESPP on compliance
with the following conditions:
3.1.
This tax arrangement applies to the ESPP, whose first Savings Period commenced
on December 1, 2013, and will continue to apply until the termination of the
ESPP by the Parent, and for so long as the provisions of the law are not
changed, and only if the Company and the employees will act in accordance with
the provisions of this tax arrangement.

3.2.
Each term in this tax arrangement shall have the meaning ascribed to it in Part
E-1 of the Ordinance, unless otherwise expressly provided.

3.3.
The provisions of section 102(c)(2) of the Ordinance and the Income Tax Rules
(Tax Benefits for Employee Share Allotments), 2003 (hereinafter: the "Rules")
will apply to the grant of the ESPP to the employees of the Company.


Rev. April 2014
 
Page A-6

            

--------------------------------------------------------------------------------




3.4.
The Company will not take any tax deductions related to the ESPP, regardless of
whether the employees of the Company participate in the tax agreement.

3.5.
Notwithstanding section 3.2 above, the end of each Purchase Period will be
deemed a "realization" for the purpose of section 102(c)(2) of the Ordinance
(hereinafter: the "Realization Date"), and the following provisions will apply:

3.5.1
All Shares that an employee received on the Realization Date will be deemed sold
according to the closing price of the Shares on the Realization Date
(hereinafter: the "Share Price").

3.5.2
The employee will be liable for employment income according to section 2(2) of
the Ordinance for the difference between the Share Price and the Exercise Price
that the employee paid on the Realization Date, multiplied by the total Shares
purchased by the broker in his name (hereinafter: the "Value of the Benefit").

3.5.3
On the Realization Date, the Company will withhold tax for the Value of the
Benefit and will transfer the relevant withholding to the Assessing Officer, as
required by section 9(e) of the Rules.

3.5.4
Employees will be deemed residents of Israel until the date on which the Shares
are actually sold, in respect of the income from the ESPP that is the subject of
this tax agreement. The aforesaid will not apply to Savings Periods after an
employee is no longer a resident of Israel, including if the employee has
secured approval from the ITA on the termination of his Israeli residency or if
the Company secures a tax agreement with respect to severing Israeli residency
of its employees.

3.5.5
On the actual date of sale the Shares, Part E of the Ordinance will apply to the
employee, and the price of the Shares and the end of the Purchase Period (as
stated in section 3.4.1 above) will be deemed the original price of the Shares
on the Purchase Date.

3.5.6
For the avoidance of doubt, it is clarified that the reporting and tax payment
obligations for the income described in section 3.5.5 above, on the actual date
of sale, are the sole obligations of the employees.

3.6.
This tax agreement is conditioned on compliance with the law and this agreement.
This agreement is given on reliance on the representations that you made to us.
If it is later discovered that the details you provided in the context of the
request are not accurate, or substantively incomplete, and/or one of the
conditions is not complied with, the following consequences will result: the
employees that purchase Shares on the Purchase Date will be liable for income
tax as employment income under section 2(2) of the Ordinance on the actual date
of sale of the Shares, at the highest price of the Shares from the beginning of
the Savings Period until the sale of the Shares to an unrelated third party, as
defined by section 88 of the Ordinance, including interest and linkage
differentials from the grant date of the Shares.

3.7.
This tax agreement does not amount to an assessment or approval of the facts as
presented by you. The facts as presented by you shall be examined by the
Assessing Officer via his examination of the Company and/or the employees
participating in the ESPP, as applicable.

3.8.
This tax agreement is valid from the Offering Period beginning on December 1,
2013 and through December 31, 2018. Following that period, you may request an
extension from the ITA (if any).


Rev. April 2014
 
Page A-7

            

--------------------------------------------------------------------------------






3.9.
Within 60 days of the date hereof, and within 60 days from a new employee's
enrollment in the ESPP, as applicable, the Company and the employees
participating in the ESPP will submit a declaration in the form provided in
Exhibit B to this tax agreement. Section 3.6 above will apply to an employee who
does not sign the declaration. The Company and the employees' declarations will
be valid with respect to the ESPP for all Offering Periods that are the subject
of this tax agreement, and accordingly for the period stated in section 3.1
above. The Company will submit a list of the employees that did not participate
in this tax agreement to the Assessing Officer within 60 days of the receipt of
this tax agreement or within 60 days of the beginning of each Offering Period,
as applicable.



Yours truly,
    
Eran Dvir, CPA (jurist)
Superior (Professional Division)


Copies:    
Mr. Aaron Elijahu, CPA - Senior VP for Professional Issues.
Ms. Pazit Klieman, CPA - Kfar Saba Assessing Officer
Mr. Raz Itzkovitch, CPA (Jurist) - Department Manager - Employee Options
Mr. Rafi Tawina, Adv. - Senior Department Manager (Employee Options), Legal
Department





Rev. April 2014
 
Page A-8

            

--------------------------------------------------------------------------------




EXHIBIT B
Re: Agreed Tax Ruling- Microchip Technology Israel Ltd.


Pursuant to section 3.9 of the Tax Ruling dated February 4, 2014, “Tax Ruling by
Agreement - Calculation of Tax re the Benefit to Employees of Microchip
Technology Israel Ltd.” (the “Tax Ruling”), I, the undersigned employee, declare
that I understand the Tax Ruling, will act in accordance with it, and will not
request to change it and/or annul it, and/or replace it, and/or will not request
additional tax benefits other than those provided in this Tax Ruling.


In addition, I understand that should I sell the shares of Common Stock (as
defined under the IESPP) purchased under the IESPP more than three (3) days
after I purchase such shares, I will be required, by Israeli law, to report on
all profits and/or losses from such sales on my Annual Return, to report to the
Tax Authorities according to section 91(d), and to make advanced tax payments as
required by law.


Additionally, I understand that I will be required to file an Annual Return to
the Assessing Officer even if I do not currently file an Annual Return.


I also declare that I understand that a failure to file an Annual Return or a
failure to pay tax, as required by Israeli law, on any income from sale of
shares of Common Stock that I purchased under the IESPP is a criminal offense.


Executed by:




Signature
Date
ID
Employee name
 
 
 
 






Rev. April 2014
 
Page A-9

            

--------------------------------------------------------------------------------




ITALY
Data Privacy Notice. The following provision replaces paragraph 12 of the
Agreement:
I hereby explicitly and unambiguously consent to the collection, use, processing
and transfer, in electronic or other form, of my personal data as described in
this provision of this Appendix by and among, as applicable, the Employer, the
Company and any Foreign Subsidiary for the exclusive purpose of implementing,
administering, and managing my participation in the IESPP.
I understand that the Employer, the Company and/or any Foreign Subsidiary may
hold certain personal information about me, including, without limitation, my
name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares or
directorships held in the Company or a Foreign Subsidiary, details of all
purchase rights, or any other entitlement to shares of Common Stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
exclusive purpose of implementing, managing, and administering the IESPP
(“Data”).
I also understand that providing the Company with Data is necessary for the
performance of the IESPP and that my refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
my ability to participate in the IESPP. The Controller of personal data
processing is Microchip Technology Incorporated at 2355 West Chandler Boulevard,
Chandler, AZ 85224, U.S.A., and, pursuant to Legislative Decree no. 196/2003,
its representative in Italy is Microchip Technology SRL with registered offices
at Via Pablo Picasso 41, 20025 Legnano (MI) Italy.
I understand that Data will not be publicized, but it may be transferred to
E*Trade Financial (or one of its affiliates) or such other stock plan service
provider as may be selected by the Company in the future (any such entity,
“Broker”), or other third parties involved in the management and administration
of the IESPP. I understand that Data may also be transferred to the independent
registered public accounting firm engaged by the Company. I further understands
that the Company and/or any Foreign Subsidiary will transfer Data among
themselves as necessary for the purpose of implementing, administering, and
managing my participation in the IESPP, and that the Company or a Foreign
Subsidiary may each further transfer Data to third parties assisting the Company
in the implementation, administration, and management of the IESPP, including
any requisite transfer of Data to the Broker or other third party with whom I
may elect to deposit any shares of Common Stock acquired at vesting of the
purchase rights. Such recipients may receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing my participation in the IESPP. I understand that
these recipients may be located in or outside the European Economic Area, such
as in the United States or elsewhere. Should the Company exercise its discretion
in suspending all necessary legal obligations connected with the management and
administration of the IESPP, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the IESPP.


I understand that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require my consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
IESPP. I understand that, pursuant to paragraph 7 of the Legislative Decree no.
196/2003, I have the right to, without limitation, access, delete, update,
correct, or terminate, for legitimate reason, the Data processing.
Furthermore, I am aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting my local human resources representative.
Grant Terms Acknowledgment. By accepting the purchase rights, I acknowledge
having received and reviewed the IESPP and the Agreement, including this
Appendix, in their entirety and fully understand and accept all provisions of
the IESPP and the Agreement, including this Appendix.

Rev. April 2014
 
Page A-10

            

--------------------------------------------------------------------------------




I further acknowledge having read and specifically approve the following
paragraphs of the Agreement: section 8 (“Tax Obligations”), section 9 (“Nature
of Grant”), section 13 (“Language”), section 12 (“Choice of Law and Venue”), and
the “Data Privacy Notice” provision set forth above in this Appendix.
JAPAN
No country-specific provisions.
KOREA
No country-specific provisions apply.
MALAYSIA
No country-specific provisions apply.
MEXICO
Payroll Withholding Authorization. In order to purchase Common Stock under the
IESPP, I understand that I must sign the Payroll Withholding Authorization Form
(attached here and distributed to me by the Company or by the Employer) in
addition to this Agreement and the Enrollment Form, whereby I request and
authorize the Employer to withhold from my Earnings the amount specified in the
Enrollment Form. I agree that this withholding will continue until I file the
prescribed notification form with the Plan Administrator notifying him/her of my
withdrawal from the IESPP. I understand that payroll withholding and the
purchase of Common Stock under the IESPP will not take place unless and until I
sign and return the Enrollment Form to the Employer.
Acknowledgement of the Agreement. By enrolling in the IESPP, I acknowledge that
I have received a copy of the IESPP and the Agreement, including this Appendix.
I acknowledge further that I accept all the provisions of the IESPP and the
Agreement, including this Appendix. I also acknowledge that I have read and
specifically and expressly approve the terms and conditions set forth in the
Nature of Grant section of the Agreement, which clearly provide as follows:
(1)
my participation in the IESPP does not constitute an acquired right;

(2)
the IESPP and my participation in it are offered by the Company on a wholly
discretionary basis;

(3)
my participation in the IESPP is voluntary; and

(4)
the Company and its Foreign Subsidiaries are not responsible for any decrease in
the value of any Common Stock acquired at purchase.

Labor Law Acknowledgement and Policy Statement. By accepting the grant of the
purchase rights, I acknowledge that Microchip Technology Incorporated, with
registered offices at 2355 West Chandler Boulevard, Chandler AZ 85224, U.S.A. is
solely responsible for the administration of the IESPP. I further acknowledge
that my participation in the IESPP, the grant of the purchase rights and any
acquisition of Common Stock under the IESPP do not constitute an employment
relationship between myself and the Company because I am participating in the
IESPP on a wholly commercial basis and my sole employer is Microchip Technology
Mexico, S.DE R.L. De C.V. Based on the foregoing, I expressly acknowledge that
the IESPP and the benefits that I may derive from participation in the IESPP do
not establish any rights between myself and the Employer, and do not form part
of the employment conditions and/or benefits provided by Microchip Technology
Mexico, S.DE R.L. De C.V., and any modification of the IESPP or its termination
shall not constitute a change or impairment of the terms and conditions of my
employment.
I further understand that my participation in the IESPP is the result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue my participation in the
IESPP at any time, without any liability to me.
Finally, I hereby declare that I do not reserve any action or right to bring any
claim against the Company for any compensation or damages regarding any
provision of the IESPP or the benefits derived under the IESPP, and I therefore
grant a full and broad release to the Company, its Foreign Subsidiaries,
affiliates, branches, representation offices, shareholders, officers, agents or
legal representatives, with respect to any claim that may arise and reiterate
that I do not reserve any present or future action or right against the Company,
its Foreign Subsidiaries, affiliates, branches, representation offices,
shareholders, officers, agents or legal representatives.

Rev. April 2014
 
Page A-11

            

--------------------------------------------------------------------------------






Spanish Translation
Reconocimiento del Contrato de Suscripción.  Mediante mi inscripción en el
IESPP, reconozco que he recibido una copia del IESPP, y del Contrato de
Suscripción, incluyendo este Apéndice. Además reconozco que acepto todas las
disposiciones del IESPP y el Contrato de Suscripción, incluyendo este Apéndice. 
Asimismo, reconozco que he leído y específica y expresamente apruebo los
términos y condiciones establecidos en el apartado intitulado Naturaleza del
Otorgamiento del Contrato de Suscripción, que claramente dispone lo siguiente:
(1)    Mi participación en el IESPP no constituye un derecho adquirido;
(2)    El IESPP y mi participación en el mismo son ofrecidos por la Compañía
sobre una base totalmente discrecional;
(3)    Mi participación en el IESPP es voluntaria; y
(4)    La Compañía y sus Subsidiarias no son responsables de ninguna disminución
en el valor de las     Acciones Comunes de la Compañía adquiridas al momento de
la compra.
Reconocimiento de Ley Laboral y Declaración de la Política.   Al aceptar el
otorgamiento de la opción para comprar Acciones Comunes de la Compañía reconozco
que Microchip Technology Incorporated, con oficinas registradas en 2355 West
Chandler Boulevard, Chandler AZ 85224, U.S.A., es únicamente responsable por la
administración del IESPP.  Además, reconozco que mi participación en el IESPP,
el otorgamiento de la opción de comprar Acciones Comunes de la Compañía de
conformidad con el IESPP no constituyen una relación de trabajo entre yo y la
Compañía porque estoy participando en el IESPP en sobre una base exclusivamente
comercial y mi único patrón es Microchip Technology Mexico, S.DE R.L. De C.V. 
Con Base en lo anterior, expresamente reconozco que el IESPP y los beneficios
que pueden derivarse a mi favor de la participación en el IESPP no establecen
ningún derecho entre yo y mi Patrón y no forman parte de las condiciones de
trabajo y / o prestaciones otorgadas por Microchip Technology Mexico, S.DE R.L.
De C.V., y cualquier modificación del IESPP o su terminación no constituirá un
cambio o deterioro de los términos y condiciones de mi trabajo.
Además, comprendo que mi participación en el IESPP es causada por una decisión
unilateral y discrecional de la Compañía, por lo que la Compañía se reserva el
derecho absoluto a modificar y / o discontinuar mi participación en el IESPP en
cualquier momento, sin responsabilidad alguna para conmigo.
Finalmente, por medio del presente declaro que no me reservo ninguna acción o
derecho para interponer una demanda en contra de la Compañía por
contraprestación o daño o perjuicio alguno en relación con cualquier disposición
del IESPP o de los beneficios derivados del IESPP y, en consecuencia, otorgo un
amplio y total finiquito a la Compañía, sus Subsidiarias, afiliadas, sucursales,
oficinas de representación, sus accionistas, directores, funcionarios, agentes y
representantes con respecto a cualquier demanda que pudiera surgir y reitero que
no me reservo ninguna acción o derecho presente o futuro que ejercitar en contra
de la Compañía, sus Subsidiarias, afiliadas, sucursales, oficinas de
representación, sus accionistas, directores, funcionarios, agentes y
representantes.
(Payroll Withholding Authorization Form on Next Page)



Rev. April 2014
 
Page A-12

            

--------------------------------------------------------------------------------




ATTACHMENT TO THIS APPENDIX FOR MEXICO
PAYROLL WITHHOLDING AUTHORIZATION FORM
FOR EMPLOYEES IN MEXICO
MICROCHIP TECHNOLOGY INCORPORATED
INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
1.I have separately elected to participate in the Microchip Technology
Incorporated International Employee Stock Purchase Plan (the “IESPP”), in order
to purchase shares of common stock (“Common Stock”) of Microchip Technology
Incorporated (the “Company”) in the United States of America, in accordance with
the terms and conditions of the IESPP.
2.I hereby acknowledge receipt of a full copy of the IESPP and that I understand
the terms, methods and consequences of participating in the IESPP.
3.In order to make the purchases of Common Stock more efficient, I hereby
request and authorize my employer, Microchip Technology Mexico, S.DE R.L. De
C.V. (“Employer”), to withhold from my paycheck each pay period the amount
specified in my Enrollment Form. I shall have the right to decrease or increase
such amount (subject to the limits set forth in the Agreement and the IESPP).
This withholding will continue until I inform the Plan Administrator (as defined
in the IESPP) to stop such payroll withholding by filing the prescribed
notification form.
4.I hereby further request that the withholding to which the preceding paragraph
refers shall be delivered by my Employer to the Company or the Plan
Administrator. These amounts shall be used by the Company or the Administrator
to purchase Common Stock in accordance with the terms and conditions of the
IESPP and the Agreement (including the Appendix to the Agreement).
5.I acknowledge and agree that the participation of the Employer in the IESPP is
limited to acting as an intermediary in delivering to the Company the amounts
withheld from my paycheck each pay period. The Employer will make no additional
salary payment or other compensation to me as a result of the IESPP.
6.I hereby acknowledge that the withholding I have requested is not a salary
deduction or reduction; therefore, I further acknowledge receipt in full of my
entire salary for each pay period during my participation in the IESPP.
7.I acknowledge that my work relationship is exclusively with my Employer and
that there is no work relationship between the Company and me.
Therefore, the IESPP shall not be considered a labor benefit in my favor, and my
participation in the IESPP creates no labor obligations or rights between the
Company and me.
The right to purchase Common Stock under the IESPP is not part of normal or
expected compensation for purposes of calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments under my
employment relationship with my Employer.
The value of the right to purchase Common Stock and any Common Stock purchased
or to be purchased under the IESPP, if any, are an extraordinary item, which are
outside the scope of the employment contract with my Employer, if any.
8.    By enrolling in the IESPP, I accept all of its terms and conditions and,
in particular, I acknowledge that:


(a)
The IESPP is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time.

(b)
The grant of the option to purchase shares of Common Stock under the IESPP does
not create any contractual or other right to receive future grants of purchase
rights, or benefits in lieu of purchase rights.

(c)
All determinations with respect to any such future purchase rights, including,
but not limited to, the times when rights shall be granted, the purchase price
of the shares of Common


Rev. November 2013
 
Page 1-1 

            

--------------------------------------------------------------------------------




Stock, and the time or times when each right shall be exercisable, will be at
the sole discretion of the Company.
(d)
My participation in the IESPP is voluntary.

(e)
The right to purchase Common Stock, if any, ceases upon termination of
employment with my Employer for any reason except as may otherwise be explicitly
provided in the IESPP.

(f)
The future value of the Common Stock purchased under the IESPP is unknown and
cannot be predicted with certainty.

(g)
The IESPP is governed by, and subject to, the laws of the State of Arizona
(excluding such state's conflict of laws provisions).



Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
Badge Number
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 




Rev. November 2013
 
Page 1-2 

            

--------------------------------------------------------------------------------




NETHERLANDS
No country-specific provisions apply.
PHILIPPINES
No country-specific provisions apply.
ROMANIA
No country-specific provisions apply.
SINGAPORE
Securities Law Notification. The offer to participate in the IESPP is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA ”). The IESPP has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. I should note that the right to purchase shares and/or the shares
purchased are subject to section 257 of the SFA and I will not be able to make
(i) any subsequent sale of shares of Common Stock in Singapore or (ii) any offer
of such subsequent sale of shares of Common Stock underlying the awards in
Singapore, unless such sale or offer in is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).
SPAIN
Termination of Employment. The purchase rights provide a conditional right to
shares of Common Stock and may be forfeited or affected by my termination of
employment, as set forth in the Agreement. For avoidance of doubt, my rights, if
any, to the purchase rights upon termination of employment shall be determined
as set forth in the Agreement, including, without limitation, where (i) I am
deemed to be constructively dismissed or unfairly dismissed without good cause;
(ii) I am dismissed for disciplinary or objective reasons or due to a collective
dismissal; (iii) I terminate employment due to a change of work location, duties
or any other employment or contractual condition (except as otherwise expressly
set forth in the Agreement); or (iv) I terminate employment due to the Company's
or any of its Foreign Subsidiaries' unilateral breach of contract. Consequently,
the termination of my employment for any of the above reasons shall be governed
by paragraphs 4 and 9(k) and (l) of the Agreement, unless otherwise determined
by the Company, in its sole discretion.
Labor Law Acknowledgment. By accepting the purchase rights, I acknowledge that I
understand and agree to the terms and conditions applicable to participation in
the IESPP and that I have received a copy of the IESPP.
I understand that the Company has unilaterally, gratuitously and discretionally
decided to grant purchase rights under the IESPP to individuals who may be
employees of any Foreign Subsidiary throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind the Company or any
Foreign Subsidiary on an ongoing basis, other than as expressly set forth in the
IESPP and the Agreement. Consequently, I understand that any grant is given on
the assumption and condition that it shall not become a part of any employment
contract (either with the Company or any Foreign Subsidiary) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Furthermore, I understand and
freely accept that there is no guarantee that any benefit whatsoever shall arise
from any gratuitous and discretionary grant since the future value of the
purchase rights and the underlying shares of Common Stock are unknown and
unpredictable. In addition, I understand that this grant would not be made but
for the assumptions and conditions referred to above; thus, I understand,
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
purchase rights shall be null and void.
SWEDEN
No country-specific provisions apply.
SWITZERLAND
No country-specific provisions apply.



Rev. November 2013
 
Page A-9

--------------------------------------------------------------------------------




SWEDEN
No country-specific provisions apply.
SWITZERLAND
No country-specific provisions apply.
TAIWAN
No country-specific provisions apply.
THAILAND
No country-specific provisions apply.
UNITED KINGDOM
Responsibility for Taxes. The following provisions supplement section 8 of the
Agreement:
If payment or withholding of my income tax liability is not made within ninety
(90) days of the event giving rise to such income tax liability or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
liability will constitute a loan owed by me to the Employer, effective on the
Due Date. I agree that the loan will bear interest at the then-current Official
Rate of Her Majesty's Revenue and Customs (“HMRC”), it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in section 8 of the Agreement.
Notwithstanding the foregoing, in the event that I am a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities Exchange Act of 1934, as amended), I will not be eligible for such a
loan to cover any income tax liability. In the event that I am a director or
executive officer and such income tax liability is not collected from or paid by
me by the Due Date, the amount of any uncollected income tax liability will
constitute a benefit to me on which additional income tax and National Insurance
contributions will be payable. I will be responsible for reporting and paying
any income tax and national insurance contributions due on this additional
benefit directly to HMRC under the self-assessment regime.

Rev. March 2012
 
Page A-10